UNIFORM BAR EXAMINATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:UNIFORM BAR EXAMINATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




UNIFORM BAR EXAMINATION2020 OK 51Decided: 06/09/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 51, __ P.3d __

UNIFORM BAR EXAMINATION
ORDER 

¶1 The Oklahoma Supreme Court, pursuant to its general administrative authority, Okla. Const. art. VII, § 6, and pursuant to its sole authority to regulate the admission to the practice of law in Oklahoma, ordered the creation of the Oklahoma Bar Examination Advisory Committee on September 16, 2019, to study and make recommendations regarding the content and administration of the Oklahoma bar exam. The Supreme Court considered the recommendations of the Advisory Committee in conference and hereby orders the following:
¶2 I. Adoption of the Uniform Bar Examination
The Supreme Court unanimously votes to adopt the Uniform Bar Examination in Oklahoma to replace the current Oklahoma bar exam. The Court orders the Uniform Bar Examination to be given beginning after July 1, 2021.
ALL JUSTICES CONCUR.
¶3 II. Uniform Bar Examination Minimum Passing Score
The minimum passing score in Oklahoma for the Uniform Bar Examination shall be 264.
CONCUR: Gurich, C.J., Darby, V.C.J., Winchester, Edmondson, Kane, and Rowe, JJ.
DISSENT: Kauger, Colbert, and Combs, JJ.


COMBS, J., with whom Kauger, J. joins, dissenting:
"I would set a cut score at 262."


¶4 III. Increase Multistate Professional Responsibility 
Examination Minimum Passing Score
The Court unanimously votes to increase the Multistate Professional Responsibility Examination minimum passing score to 80, effective January 1, 2022.
ALL JUSTICES CONCUR.
¶5 The Rules Governing Admission to the Practice of Law in the State of Oklahoma will be amended to implement this Order.
IT IS SO ORDERED. 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 8th day of JUNE, 2020.

/S/NOMA D. GURICH, CHIEF JUSTICE



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA